|N THE SUPREME COURT OF PENNSYLVAN|A
ln the l\/|atter of : No. 2334 Disciplinary Docket No. 3
JOSEPH CHARLES TERZO : Board File No. 02-16-992

(United States Patent and Trademark
Office, Case No. D2016-35)

Attorney Registration No. 205428

(l\/|ontgomery County)

ORDER

 

PER CUR|AM

AND NOW, this 3rd day of January, 2017, having been excluded on consent from
the practice of law in the United States Patent and Trademark Office, and having
indicated that he has no objection to the imposition of reciprocal discipline in this
Commonwealth, Joseph Charles Terzo is disbarred from the practice of law in this

Commonwealth. He shall comply with the provisions of Pa.R.D.E. 217.